                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DNISION
                                  NO. 2:20-CR-5-Ml



  UNITED STATES OF AMERICA

      V.                                                             ORDER

  LATISHA REESE HARRON



       This matter comes before the court on Defendant' s motion to seal Docket Entry 95. [DE-

96] For good cause shown, Defendant's motion is GRANTED. The Clerk of Court is DIRECTED

to maintain Docket Entry DE 95 under seal until further order of the court.



       so ORDERED this the _ _/ 3_ r_, -
                                       r - day of _ _ _       M
                                                              ~r;--+-+------~'          2021.




                                             CHIEF UNITED STATES DISTRICT JUDGE
